On Application for Rehearing.
A careful re-examination of this case has led us to the conclusion that there is only one amendment necessary to be made in our opinion, and that is in reference to the date at which the business of the new partnership of Gourrier & McNair terminated. In the opinion it is fixed at the date of Gourrier’s death, on the 29th of September, 1885. There is evidence in the record going to show that the .business was continued until some time in November following. • We think-that the ends of justice would be best subserved by leaving this question open for the determination of the lower court.
It is, therefore, ordered, adjudged and decreed that our former decree be so amended as to leave the date at which the business of the new firm of Gourrier & McNair terminated open for the ascertainment of the judge a qua on the new trial of the cause •, and that, as thus amended, the same remain undisturbed.
Rehearing refused.